32 So. 3d 67 (2009)
Michael Andrew CARTER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-2256.
District Court of Appeal of Florida, Second District.
July 8, 2009.
Rehearing Denied August 21, 2009.
James Marion Moorman, Public Defender, and Richard P. Albertine, Jr., Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Marilyn Muir Beccue, Assistant Attorney General, Tampa, for Appellee.
LaROSE, Judge.
Michael Andrew Carter appeals his conviction and sentence for robbery with a weapon. We affirm. Mr. Carter correctly notes, however, that the written judgment mistakenly reflects a conviction for robbery with a firearm or deadly weapon instead of robbery with a weapon. See § 812.13(2)(a), (b), Fla. Stat. (2006). As the State concedes, remand is necessary to correct this scrivener's error. See Flesner v. State, 890 So. 2d 331, 332 (Fla. 2d DCA 2004).
Affirmed, but remanded for correction of scrivener's error.
KHOUZAM and CRENSHAW, JJ., Concur.